  4:21-cv-03118-JMG-CRZ Doc # 21 Filed: 07/27/21 Page 1 of 2 - Page ID # 51




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA
 WELLS FARGO BANK, N.A., as
 Securities Intermediary,
                                                          4:21-CV-3118
                       Plaintiff,

 vs.                                                         ORDER

 AMERITAS LIFE INSURANCE CORP.,

                       Defendant.

       This matter is before the Court on the plaintiff's motion for default
judgment (filing 19). But "entry of default under [Fed. R. Civ. P.] 55(a) must
precede grant of a default judgment under Rule 55(b)." Johnson v. Dayton Elec.
Mfg. Co., 140 F.3d 781, 783 (8th Cir. 1998). The plaintiff has shown that the
defendant has failed to defend in this case. Accordingly, the Court will direct
the Clerk of the Court to enter a default against it. But the plaintiff's motion
for default judgment will be denied without prejudice.


       IT IS ORDERED:


       1.   The Clerk of the Court is directed to enter the defendant's
            default.


       2.   The plaintiff's motion for default judgment (filing 19) is
            denied without prejudice.


       3.   The Clerk of the Court shall send a copy of the Clerk's Entry
            of Default and a copy of this order to:
4:21-cv-03118-JMG-CRZ Doc # 21 Filed: 07/27/21 Page 2 of 2 - Page ID # 52




               Ameritas Life Insurance Corp.
               c/o Andrea D. Snowden
               5900 O Street
               Lincoln, NE 68510

   Dated this 27th day of July, 2021.
                                        BY THE COURT:



                                        John M. Gerrard
                                        United States District Judge




                                  -2-
